HAYES, P.J.
I concur in the opinion of RUDOLPH, J. By the form of the ballot submitted to the electors of the city of Brookings on April 19, 1949, the qualified voters were called upon to decide whether the governing body of the city should be changed to that of a mayor and four commissioners. 637 electors voted for a change, 109 against. Clearly, this ballot did not propose that two more members be added to the board then serving. Exercising their right so to do, the electors voted to abandon the governmental organization then serving and to substitute therefor a different governing body.
The two general forms of city government recognized by our code are mayor and common council and board of commissioners. SDC 45.0401. It is clear also, except where the provisions of SDC 45.09 apply,, that under what is generally referred to as the commission form the' governing bodies are composed and made up of three-member boards. .SDC 45.0801. Whether a change from three to five commissioners is one of form poses a debatable nicety. .The name of the form continues but the composition of the govern-ing body is decidely and materially changed: >
*266In any event, the present officers of the city of Brookings were chosen to serve as members of a governing body being abandoned. They were not elected as officers of the organization voted in as a replacement of the former agency.